Title: To James Madison from Samuel Houston, 14 February 1809
From: Houston, Samuel
To: Madison, James



Sir
Natural Bridge Feb. 14th. 1809.

Having lately read Neckar on the importance of Religious opinions I was much affected with his excellent concluding Chapter, especially the following lines, "It is a God we feel the want of, a God such as religion presents; a God powerful and good, the first source of happiness, and who only can secure it to the human race."  My mind instantly thought of my Country now in the midst of straits and perils.  Not indeed for want of human Wisdom and firmness in it’s heads of every department in it’s Councils and in the large majority of it’s Citizens, nor for want of the means of domestic safety, but for want of the propitious interposition of the universal Governour on our behalf, of him whom these States in their infancy so often and so ardently invoked to aid by blessing all the means used for safety and establishment. And who evidently heard those invokeing and even exceeded their hopes in granting relief.
As such addresses are not only means of obtaining blessings from heaven but highly becoming man a dependent on the Almighty who in infinite wisdom and power and goodness manages the affairs of universal Empire, therefore I humbly conceive it would be very proper for the United States on their national account to appear before the throne of grace in humble supplications and confessions in the manner the various religious Societies may choose to present themselves.
And for the bringing about such a national act or as nearly so as possible, I beg leave to suggest that you would greatly gratify an unknown fellow Citizen if upon your entering on the new Station you are soon to fill you would recommend a general invocation in prayer & fasting to be presented through the the glorious intercessor to almighty God for propitious visits of mercy to our Country.
Independent of the good effects it may have in procuring other blessings to our Country from heaven it will be a happy mean of attaching to Government all those who place the safety of a nation more in God than in man, more in the virtue and piety of a nation than in armies & navies.
Accept my unfeigned wishes for your present and future felicity & glory, From with the highest respect your respect your most obedient and Servant

Samuel Houston

